DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending in this application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Edward Green on 03/15/2021.
The application has been amended as follows: Claim 1 is amended to recite:	A fault current limiting circuit operative to limit an instantaneous fault current, let through from an alternating current source to a load, to a maximum desired value under fault conditions, comprising: 	an inductor in series with a current path from source to load operative to limit a rate of rise of current under fault conditions; 	a first semiconductor switch in series with the current path from source to load comprising two series transistors connected in reverse and configured to be independently controlled to close and pass alternating current with low voltage drop, or to open to block alternating current flow from said alternating current source; 	a second semiconductor switch in shunt with the current path from said source to said load comprising two series transistors connected in reverse and configured to be independently controlled to maintain current flow through said inductor in one or both of a first direction and a second direction, .
Response to Amendment
Claims 1, 9, and 16 are amended.
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 03/05/2021, with respect to claims 1-21 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Claims 1-15 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 1, especially a controller operative to receive said output signal from said current sensor and determine a fault condition exists, and further operative to independently control the two transistors of each of said first semiconductor switch and said second .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KEVIN J COMBER/Primary Examiner, Art Unit 2839